ON MOTION FOR REHEARING.
DAVIDSON, Judge.
.. Appellant insists that the action of the trial court-.in overruling her motion for a continuance was error.-
*240No bill of exception was reserved to the overruling of the motion. The denial of a continuance is not reviewable when no bill of exception is preserved in.the record. Authorities attesting the rule are numerous and will be found collated under Note 6 of Art. 667, Vernon’s Code of Criminal Procedure. Moreover, the motion, upon its face, was fatally defective in the matter of diligence to secure the testimony of the absent witness, in that it is shown only that process was applied for and issued one day prior to the trial. There is no allegation or showing as to what was done with the process. In order to preserve diligence in the matter of process, it is necessary that the accused show what became of the process after issuance, i. e., in whose hands it was placed for service. Branch’s P. C., Sec. 314.
Appellant insists that the facts do not support the conviction, and that we erred in concluding to the contrary. We have again examined the facts and remain convinced of the correctness of our conclusion that they are sufficient. We endeavored to point out the distinction between the facts in the instant case and those in Gibson v. State, 162 S. W. (2d) 703— the case upon which appellant relies as supporting her contention.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.